Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7 – 15 and 27 - 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goertzel et al. (US Pat. No. 6308273), hereinafter referred to as Goertzel. 
Referring to claim 1, Goertzel discloses a method comprising: 
determining, using one or more processors (processing unit 21, fig. 1), that a first data storage device has been communicatively coupled to a first computer system (remote access servers (RAS) and Internet connectivity enable users to access corporate resources from virtually any location, col. 1, lines 42 - 45); 
determining, using the one or more processors, that the first computer system is associated with a first geographical location (location information 92, fig. 6); 
determining, using the one or more processors, that the first data storage device is associated with a first user (user credentials 90, fig. 6); 
determining, using the one or more processors, that the first user is associated with one or more additional data storage devices (more group IDs 106 identifying groups (e.g., within an organization) to which that user belongs, fig. 7);   
determining, using the one or more processors, usage data regarding the one or more additional data storage devices (trust level 506, fig. 5A); and 
controlling, by the one or more processors, a transmission of data between the first data storage device and first computer system based on the first geographical location and the usage data (access right token 94, fig. 6).   

As to claim 2, Goertzel discloses the method of claim 1, wherein the one or more additional data storage devices comprises a second data storage device, and wherein the usage data comprises: an indication that the second data storage device is communicatively coupled to a second computer system, and an indication of a second geographical location associated with the second computer system (more group IDs 106 identifying groups (e.g., within an organization) to which that user belongs, fig. 7).

As to claim 7, Goertzel discloses the method of claim 1, wherein the first data storage device is a first universal serial bus (USB) data storage device (universal serial bus (USB), col. 4, lines 17 - 18).  

As to claim 8, Goertzel discloses the method of claim 7, wherein the one or more additional data storage devices are one or more second USB data storage devices (universal serial bus (USB), col. 4, lines 17 - 18).  

As to claim 9, Goertzel discloses the method of claim 1, wherein determining that the first data storage device has been communicatively coupled to the first computer system comprises: determining that the first data storage data has been inserted into a physical data port of the first computer system (serial port interface 46, fig. 1).   
As to claim 10, Goertzel discloses the method of claim 1, wherein the one or more processors are remote from the first computer system (remote computer 49, fig. 1).   

As to claim 11, Goertzel discloses the method of claim 1, wherein the first computer system comprises the one or more processors (processor 21, fig. 1). 

Referring to claim 14, Goertzel discloses a method comprising: 
determining, using one or more processors (processing unit 21, fig. 1), that a first data storage device has been communicatively coupled to a first computer system located at a first facility (remote access servers (RAS) and Internet connectivity enable users to access corporate resources from virtually any location, col. 1, lines 42 - 45); 45Attorney Docket No. 38136-1285001 / SA71520  
determining, using the one or more processors, a plurality of characteristics of the first data storage device (location information 92, fig. 6), wherein the characteristics of the first data storage device comprise:
an indication of whether the first data storage device is approved for use with the first computer system, and an indication that data stored on the first data storage device is associated with a particular facility (more group IDs 106 identifying groups (e.g., within an organization) to which that user belongs, fig. 7); and 
calculating, using the one or more processors, a security metric for the first data storage device based on the characteristics of the first data storage device (trust level 506, fig. 5A); and 
controlling, by the one or more processors, a transmission of data between the first data storage device and the first computer system based on the security metric (access right token 94, fig. 6). 	

As to claim 15, Goertzel discloses the method of claim 14, wherein calculating the security metric for the first data storage device comprises: determining a weighted sum of a plurality of scores, wherein each of the scores is associated with a different one of the characteristics of the first data storage device (trust levels, fig. 5A).   

As to claim 27, Goertzel discloses the method of claim 14, wherein the first data storage device is a first universal serial bus (USB) data storage device (universal serial bus (USB), col. 4, lines 17 - 18).  

As to claim 28, Goertzel discloses the method of claim 14, wherein determining that the first data storage device has been communicatively coupled to the first computer system comprises: 48Attorney Docket No. 38136-1285001 / SA71520 determining that the first data storage data has been inserted into a physical data port of the first computer system (serial port interface 46, fig. 1).  

As to claim 29, Goertzel discloses the method of claim 14, wherein the one or more processors are remote from the first computer system (remote computer 49, fig. 1).  

As to claim 30, Goertzel discloses the method of claim 14, wherein the first computer system comprises the one or more processors (processor 21, fig. 1).

Allowable Subject Matter
Claims 3 – 6 and 16 – 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Camilli (US Pat. No. 7739732) discloses a system for USB storage security.

 Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         
/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184